IN THE UN|TED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF WEST VlRGlN|A

WHEEL|NG
UN|TED STATES OF AMER|CA,
P|aintiff,
v. Crimfna| Action No. 5:13-CR-25
Civi| Action No. 5:18-CV-6
(BA|LEY)

DAN|ON RASHAD REESE,

Defendant.

ORDER DENY|NG § 2255 MOT|ON

On this day, the above-styled matter came before this Court for consideration of the
pro se defendant‘s Letter construed as a |Vlotion to Vacate under 28 U.S.C. § 2255
[Doo. 81 1] and defendant's Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence by a Person in Federa| Custody on the court-approved form [Doc. 88]. Therein,
the defendant asks that this Court re-sentence him in the Guideline range of 70 to
87 months. |n supportl the defendant argues that: (1) he was improperly sentenced as a
career offender on the basis of two prior felony drug convictions; (2) he only has one
proper predicate felony drug offense because his two drug charges were consolidated for
sentencing; and (3) because, while he has two intervening arrests, he only has one
sentence, he did not have the necessary predicate offenses for applications of the Career

Offender provision and must be re-sentenced [Doc. 81]. He also argues ineffective

 

‘ The docket numbers in this Order refer to the Crimina| docket numbers.

assistance of counsel based on his counsel not contesting the career offender
enhancement [Doc. 88 at 6].

These are the same arguments defendant has made in other motions already ruled
on by this Court [Docs. 93, 96]. This Court has already found that he was properly
sentenced as a career offender and that his prior sentences did not serve as a single
consolidated sentence under the law [Docs. 93, 96 at 1]. ln addition to the reasoning
already provided twice by this Court, defendant's § 2255 motion is also untimely.

Under 28 U.S.C. § 2255(f), a one year limitation applies to motions brought under
that section. This one year period runs from the latest of the following:

(1) the date on which the judgment of conviction becomes fina|;

(2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United

States is removed, if the movant was prevented from making a motion by

such governmental action;

(3) the date on which the right asserted was initially recognized by the

Supreme Court, if that right has been newly recognized by the Supreme

Court and made retroactively applicable to cases on collateral review;

or

(4) the date on which the facts supporting the claim or claims presented

could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f)(1-4).
First, when a prisoner does not file a notice of appea|, the judgment becomes final

when the time for seeking such review expires. Clay v. United States, 537 U.S. 522

2

(2003). Defendant's judgment order was entered on July 11 , 2014 [Doc. 47]. Defendant
did not appeal, therefore his conviction became final for the purposes of § 2255(f)(1) on
July 25, 2014, fourteen days after the judgment of conviction. See Clay, 537 U.S. at 525.
Defendant had one year, or until July 25, 2015, to file a timely § 2255 Motion. However,
he did not file this lVlotion until January 16, 2018, over two years afterthe one-year statute
of limitations had expired. Therefore, the lVlotion is untimely.

Second, the defendant argues that it was his counse|'s fault that no appeal was ever
ti|ed. Therefore, there was no prevention of filing based on any governmental action.

Third, defendant claims two Fourth Circuit cases-United States v. Davr's,
720 F.3d 215 (4th Cir. 2013) and United States v. Carthorne, 878 F.3d 458
(4th Cir. 2017)-provide support for his argument that he should never have been
sentenced as a career offender [Doc. 81]. Obviousty, neither case is a Supreme Court
case and neither are applicable to the defendant’s case even if they were. Davis has
already been analyzed and ruled that it is inapplicable to the instant case [Doc. 93 at 3].
Carthorne is also not applicable to the instant case because Carthorne dealt with whether
a prior offense used for classifying a defendant as a career offender categorically involves
the use of physical force. See Carthorne, 878 F.3d at 468. However, this case is not
applicable to the defendant’s case because the defendant was deemed a career offender
for previous drug convictions, not crimes of violence. Additionallyl in a later letter
addressed to this Court, defendant asks if two recent Supreme Court cases-Hughes v.
U.S., 138 S.Ct. 1765 (2018) and Koons v. U.S., 138 S.Ct. 1783 (2018)-are applicable

to his case [Civi| Doc. 6]. Neither case is applicable here because the issues in those

cases were whether previously imposed sentences were “based on" a sentencing guideline
range. See Hughes, 138 S.Ct. at 1778 (holding that a sentence imposed pursuant to a
binding plea agreement was "based on" the Sentencing Guideiines as long as that range
was part of the sentencing judge's framework in accepting the plea agreement); Koons
138 S.Ct. at 1790 (holding that a downward departure of a mandatory minimum sentence
because of substantial assistance was not "based on" Sentencing Guide|ines ranges).
Defendant contends that he was improperly deemed a career offender, which is not the
issue in either of these two Supreme Court cases.

Fina|ly, there are no new arguments that could not have been brought up within the
one year limitation provided by § 2255. The defense could have challenged the career
offender enhancement at sentencing Additionally, the ineffective assistance of counsel
claim could have been brought within a year of his conviction.

Accordingly the pro se defendant’s Letter construed as a Motion to Vacate under
28 U.S.C. § 2255 [Crim. Doc. 81; Civi| Doc. 1] and defendant’s |Vlotion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federa| Custody
[Doc. 88] are DEN|ED and DlSMlSSED as untimely. The C|erk is directed to STR|KE this
action from the docket and enterjudgment in favor of the United States.

lt is so ORDERED.

The C|erk is directed to transmit copies of this Order to all counsel of record herein
and to mail a copy to the pro se defendant.

DATED: Nlarch L]_, 2019.

    

HN PRES ON BA|LEY
STATES DlSTR|CT JUDGE

